Case 1:18-cr-00083-TSE Document 312 Filed 02/15/19 Page 1 of 5 PageID# 6803



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 UNITED STATES OF AMERICA

               v.

 PAUL J. MANAFORT, JR.,                    Crim. No. 1:18-CR-83

               Defendant.




                                      STATUS REPORT

       The United States of America, by and through Special Counsel Robert S. Mueller, III,

hereby files this status report in light of the Court’s Order dated January 28, 2019 (Doc. 311), in

which the Court continued the sentencing hearing originally scheduled for February 8, 2019, until

resolution of a dispute in the District of Columbia in United States v. Manafort, 17-201-1 (ABJ)

(D.D.C. 2017) (the DC Court). The government writes to apprise the Court that the defendant’s

breach of the plea agreement was conceded by the defense on January 25, 2019, and found by the

DC Court as well on February 13, 2019. Further, the DC Court has resolved the issues as to

whether the defendant made intentionally false statements to the government after entering into

his plea agreement. Accordingly, the government requests that the Court set a new sentencing

date as soon as practicable. The government expects to file today its sentencing submission for

the Court’s consideration.

       On September 14, 2018, shortly before his second trial in the District of Columbia,

Manafort pled guilty to a two-count superseding information pursuant to a plea agreement
    Case 1:18-cr-00083-TSE Document 312 Filed 02/15/19 Page 2 of 5 PageID# 6804



requiring his cooperation. 1 The two charges encompassed all of the factual allegations in the

charges brought in the District of Columbia. 2 The Statement of Offenses and Other Acts signed

in connection with the plea agreement also contained admissions by Manafort about the conduct

at issue in the mistried counts in the Eastern District of Virginia. 3

         Manafort pled guilty pursuant to a plea agreement that required him to “fully, truthfully,

completely, and forthrightly” cooperate with the government. 4 The plea agreement provided that

if the defendant fails to fulfill completely “each and every one” of his obligations under this

agreement, or “engages in any criminal activity prior to sentencing,” the defendant will be in

breach of the agreement. Under the plea agreement, the Government “in its sole discretion” can

determine whether the defendant breached the agreement and is required to prove a breach by good

faith. 5 A breach relieves the government of any obligations it has under the agreement but leaves

intact all the obligations of the defendant as well as his guilty pleas. 6

         In November 2018, the government informed the DC Court that it had determined

Manafort breached the plea agreement by lying to the Federal Bureau of Investigation (FBI) and

the Special Counsel’s Office on a variety of subject matters. 7 Subsequently, in support of its




1
  Plea Agreement, United States v. Manafort, 17-201-1 (D.D.C. Sept. 14, 2018) (Doc. 422).
2
  See Superseding Criminal Information ¶¶ 33-36, United States v. Manafort, 17-201-1 (D.D.C.
2018) (Doc. 419); Statement of the Offenses and Other Acts at ¶¶ 44-46 (Doc. 423); Plea Hr’g Tr.
32:15 – 33:16, 34:17-20 (Doc. 424).
3
  See Statement of the Offenses and Other Acts at ¶¶ 47-54, United States v. Manafort, 17-201-1
(D.D.C. Sept. 14, 2018) (Doc. 423).
4
  Plea Agreement ¶ 8, United States v. Manafort, 17-201-1 (D.D.C. 2018) (Doc. 422); Plea Hr’g
Tr. 39:10-17, 48:11-16, Sept. 14, 2018.
5
  Plea Agreement ¶ 13, United States v. Manafort, 17-201-1 (D.D.C. 2018) (Doc. 422).
6
  Plea Agreement ¶¶ 4B, 7-9, & 13, United States v. Manafort, 17-201-1 (D.D.C. 2018) (Doc. 422).
7
  Gov’t. Submission in Support of Its Breach Determination, United States v. Manafort, 17-201-1
(D.D.C. 2018) (Doc. 461).
                                                   2
    Case 1:18-cr-00083-TSE Document 312 Filed 02/15/19 Page 3 of 5 PageID# 6805



breach determination, the government filed a 31-page declaration of an FBI Special Agent

accompanied by more than 800 pages of exhibits. 8

         At a hearing before the DC Court on January 25, 2019, Manafort conceded the government

made its determination that he breached the plea agreement in good faith; 9 however, Manafort

disputed that he intentionally lied to the government. Since Manafort did not seek to call any

witnesses, 10 the DC Court heard argument and ruled on whether Manafort intentionally lied to the

government after he entered into the plea agreement. The DC Court had previously outlined

various ways that intentional falsehoods by Manafort after he entered into the plea agreement could

be pertinent to its sentencing. 11

         On February 4, 2019, the parties argued in a sealed hearing before the DC Court whether

the government proved by a preponderance of the evidence that Manafort intentionally lied during

debriefing sessions and to a federal grand jury. At the hearing, the DC Court also scheduled

Manafort to be sentenced in the District of Columbia on March 13, 2019.




8
   Decl. In Supp. Of Govt. Breach Determination, United States v. Manafort, 17-201-1 (D.D.C.
2018) (Doc. 474).
9
  Hr’g Tr. 13:13-16, Jan. 25, 2019 (“THE COURT: Are you conceding that the Special Counsel
did, in fact, make its determination in good faith? Mr. WESTLING: We are, your Honor.”)
(attached as Exhibit 1); Id. at 21:12-18 (“MR. WEISSMANN: One is the issue of whether the
government has determined that there was a breach in good faith, and that’s one set of issues. THE
COURT: And I believe they have conceded the issue --. MR. WEISSMANN: I agree. THE
COURT: -- on the record. Okay.”).
10
    Hr’g Tr. 17:5-15, Jan. 25, 2019 (“THE COURT: …[W]e’re not going to need a further
evidentiary presentation? There’s not going to be witnesses’ testimony, but that I can base my
decision on the record before me right now? MR. WESTLING: We believe the record is complete
and is sufficient for the Court to make a determination, yes.”).
11
   Hr’g Tr. 11:4-13, Jan. 25, 2019 (“THE COURT: …I have to look at all the statutory factors to
be considered when you sentence someone,…which would plainly include his candor, particularly
during the pendency of this case and particularly when dealing with the Office of Special
Counsel.”).
                                                3
Case 1:18-cr-00083-TSE Document 312 Filed 02/15/19 Page 4 of 5 PageID# 6806



       On February 13, 2019, the DC Court issued a ruling from the bench regarding whether the

government proved by a preponderance of the evidence that Manafort intentionally lied to the

government. Specifically, the DC Court determined that he had intentionally lied as to three

subject areas, and had not with respect to two others. The DC Court also issued an order, which

is attached hereto as exhibit 2. A redacted transcript of the proceeding is being prepared and the

government can provide it to the Court, as well as under seal the unredacted transcript.

       Because the DC Court has determined that Manafort intentionally lied to the government,

and the breach of the agreement was conceded by the defendant and found by the DC Court, the

government submits there are no outstanding issues warranting delay in proceeding to sentencing

before this Court. The government is prepared for sentencing at the Court’s earliest convenience.


Dated: February 15, 2019
                                                     Respectfully submitted,

                                                     ROBERT S. MUELLER, III
                                                     Special Counsel

                                                     /s/ Andrew Weissmann
                                                     Andrew Weissmann
Uzo Asonye                                           Greg D. Andres
Assistant United States Attorney                     Brandon L. Van Grack
Eastern District of Virginia                         Special Counsel’s Office
                                                     U.S. Department of Justice
                                                     950 Pennsylvania Avenue NW
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 616-0800

                                                     Attorneys for the United States of America




                                                4
 Case 1:18-cr-00083-TSE Document 312 Filed 02/15/19 Page 5 of 5 PageID# 6807



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of February, 2019, I will cause to be filed electronically

the foregoing with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to the following:


Thomas E. Zehnle (VA Bar No. 27755)
Law Office of Thomas E. Zehnle
601 New Jersey Avenue, N.W., Suite 620
Washington, D.C. 20001
tezehnle@gmail.com

Jay R. Nanavati (VA Bar No. 44391)
Kostelanetz & Fink LLP
601 New Jersey Avenue, N.W., Suite 620
Washington, D.C. 20001
jnanavati@kflaw.com




                                                      /s/ Uzo Asonye
                                                      Assistant United States Attorney
                                                      U.S. Attorney’s Office
                                                      Eastern District of Virginia
                                                      2100 Jamieson Avenue
                                                      Alexandria, VA 22314
                                                      uzo.asonye@usdoj.gov
                                                      Phone: (703) 299-3700
                                                      Fax: (703) 299-3981
                                                      Attorney for the United States of America




                                                  5
